DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-9, 11-13 and 15-17 have been examined.
Claims 2, 6, 10 and 14 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael A. Mattoni, Reg. No. 71,514, on 03/04/2022.
The text of the Examiner’s Amendment below amends the 02/02/2022 claims.
The application has been amended as follows: 

1. An apparatus for controlling a vehicle, the apparatus comprising:
a processor; and
a non-transitory storage medium containing program instructions that, when executed by the processor, causes the 

calculate a driving range using the predicted available energy and a fuel efficiency which is previously learned; and
update information on the calculated driving range,
wherein the apparatus, when executing the program instructions, is configured to:
determine a value, which is obtained by dividing the charging energy by a variation of a state of charge (SOC), as the battery energy based on the charging energy,
predict the available energy using an average value of the battery energy and a previous available energy, when the learned value of the SOH is not collected.

3. The apparatus of claim 1, wherein the apparatus, when executing the program instructions, is configured to predict the battery energy based on the learned value of the SOH and the learned value of the SOH in the battery charging to an initial capacity of the battery.

4. The apparatus of claim 1, wherein the apparatus, when executing the program instructions, is configured to predict the available energy based on an average value of the battery energy based on the charging energy and the battery energy based on the learned value of the SOH.

the apparatus, when executing the program instructions, is configured to predict the available energy using an average value of the battery energy based on the charging energy, the battery energy based on the learned value of the SOH, and a previous available energy.

7. The apparatus of claim 1, wherein the apparatus, when executing the program instructions, is configured to:
transmit, to a display, the updated information on the calculated driving range.

8. The apparatus of claim 1, wherein the apparatus, when executing the program instructions, is configured to:
collect the charging energy in the battery charging and information on a variation of a state of charge (SOC).

17. A vehicle system comprising:
a battery management system;
a vehicle controlling apparatus configured to:
collect charging information from the battery management system;
predict an available energy using a battery energy based on a charging energy and a battery energy based on a learned value of a state of health (SOH) of a battery;
calculate a driving range using the predicted available energy and a fuel efficiency, which is previously learned, and
update the driving range; and

wherein the vehicle controlling apparatus is configured to:
determine a value, which is obtained by dividing the charging energy by a variation of a state of charge (SOC), as the battery energy based on the charging energy,
predict the available energy using the battery energy based on the charging energy in the battery charging, and a previous available energy, when the learned value of the SOH is not collected.

Allowable Subject Matter
Claims 1, 3-5, 7-9, 11-13 and 15-17 allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable in view of the Examiner’s Amendment above.
Regarding the rejections under 35 U.S.C. 101, the Examiner has determined that the claimed invention is no longer directed to an abstract idea, as the claim now recites the use of a variation of a state of charge as a battery energy, in addition to the use of a charging energy, where the “charging energy” as defined in the Applicant’s disclosure is measured in kWH as seen in P[0078] of the Applicant’s specification, and these limitations are considered in view of the fact that the claims are directed to a vehicle apparatus that collects information from a battery system, which is expressly recited in Claim 17 and is implied in Claims 1 and 9, and the collection and processing of the claimed values related to battery energy and charging energy are not values that could be practically collected and analyzed in the human mind. While it is true that a person 
The Claim Objections and rejections under 35 U.S.C. 112(a) and 112(b) have been rendered moot by the claim amendments, as the claims now recite subject matter that is clear and supported by the disclosure. The Examiner notes that Claim 5 has been interpreted as further limiting the “predict” step of Claim 1 by introducing more detailed descriptions of the elements used to perform the prediction and also adding new elements that were not necessarily excluded as being used in the “predict” step of Claim 1.
Regarding the rejections under 35 U.S.C. 102 and 103, the closest prior art of record is Diamond et al (2020/0286305) and Dufford et al. (2015/0275787). While Diamond et al. teaches the use of an initial state of charge (SOC) and a state of health (SOH) of a battery when predicting a range of a battery, it has been determined that Diamond et al. does not expressly recite the use of a battery energy based on a “charging energy” as “determine a value, which is obtained by dividing the charging energy by a variation of a state of charge (SOC), as the battery energy based on the charging energy” as claimed. Dufford et al. also fails to teach these  the “charging energy” as defined in the Applicant’s disclosure is measured in kWH as seen in P[0078] of the Applicant’s specification and is not simply a voltage value, therefore, the “charging energy” is a rate of energy usage, and the prior art does not teach using a value equivalent to the “charging energy” as claimed. Additionally, both Diamond et al. and Dufford et al. fail to teach an alternative for performing the step of predicting an available energy “when the learned value of the SOH is not collected” by using “an average value of the battery energy and a previous available energy, when the learned value of the SOH is not collected”.
Therefore, the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662